UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-1270



SAMSON TEKLEWOLD,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-527-431)


Submitted:   August 26, 2005            Decided:   September 20, 2005


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Thomas Hailu, Arlington, Virginia, for Petitioner.       Paul J.
McNulty, United States Attorney, Debra J. Prillaman, Assistant
United States Attorney, Richmond, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Samson Teklewold, a native and citizen of Ethiopia,

petitions for review of a Board of Immigration Appeals’ (“Board”)

order denying his motion to reconsider the denial of a motion to

reopen.   We deny the petition for review.

           We review the denial of a motion to reconsider for abuse

of discretion.    See 8 C.F.R. § 1003.2(a) (2005).        A motion to

reconsider asserts the Board made an error in its earlier decision.

The immigration regulations provide that a motion to reconsider

must “state the reasons for the motion by specifying the errors of

fact or law in the prior Board decision and shall be supported by

pertinent authority.”    8 C.F.R. § 1003.2(b)(1) (2005); see also

Zhao v. United States Dep’t of Justice, 265 F.3d 83, 90-91 (2d Cir.

2001) (discussing requirements for motion to reconsider).         The

burden is on the movant to establish that reconsideration is

warranted.    INS v. Abudu, 485 U.S. 94, 110 (1988).

           We find the Board did not abuse its discretion in denying

the motion to reconsider.   Accordingly, while we grant the motion

to proceed in forma pauperis, we deny the petition for review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                       PETITION DENIED


                                - 2 -